DETAILED ACTION
This Office action is in response to the Request for continued examination filed on 7 July 2021. Claim(s) 1-9 are pending in the application. 
This application is a continuation of application Serial No. 14/849,772, filed 10 September 2015, now abandoned, which claims priority from Provisional Application 62/132254, filed 12 March 2015. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tanaka et al., US Patent 8178917 B2, of record. 
With respect to claim 1, Tanaka discloses a substrate (Ba, as shown in figure 4 that the device is formed on substrate Ba), a stack (WL1 to WL4, SGS, and SGD, fig. 1) including a plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) separated from each other in a first direction (Lamination perpendicular to the substrate (Ba, fig. 4) and, a plurality of first selection gate electrodes (SGS, fig. 1 column 5, lines 63-65” SGS may be formed to extend in the row direction and formed in strips repeatedly provided in the column direction”) provided above an upper most electrode (see figure 1 below) among the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) and separated from each other in the first direction (Lamination direction, fig. 1); 
a semiconductor columnar portion (Clmn, fig. 2; as shown in area 12, fig. 1) that extends through the plurality of first selection gate electrodes (SGS, fig. 1) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) in the first direction (Lamination direction, fig. 1); 
a memory film (37a-c, fig. 5; memory transistor area 12, fig. 1) provided between the semiconductor columnar portion (38, fig. 5) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2; 32a-d, fig. 5); 
a first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) provided on a respective first end surfaces of the plurality of first selection gate electrodes (as shown in figure 1 and 3-5, conducting layer 32a to 32d are control gates of the memory transistor and the memory transistor area as shown in figure 1, are formed on the first end surfaces of the SGS) in a second direction (“Row direction”, fig. 1) parallel to the substrate (Ba, fig. 4), and in contact (shown in figure 3 conducting layer 32a to 32d electrically in contact with the SGS selection gate electrodes) with the respective first end surfaces of the plurality of first selection gate electrodes (SGS, fig. 1) and
a contact (contact from the word line driving circuit 13, fig. 1) provided at one end of the stack and provided on one of the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2). 

    PNG
    media_image1.png
    485
    876
    media_image1.png
    Greyscale

With respect to claim 2, Tanaka discloses wherein the plurality of first selection gate electrodes (SGS, fig. 1) have end portions aligned in the second direction (“Row direction”, fig. 1), and the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) connects to the end portions of the plurality of first selection gate electrodes (SGS, fig. 1) and extends in the first direction (Lamination direction, fig. 1). 
With respect to claim 3, Tanaka discloses wherein the plurality of first selection gate electrodes (SGS, fig. 1) have end portions which are formed a staircase structure (as shown in figure 1 and figure 4 that the end portions of the staircase structure is formed), and the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) forms a staircase structure (as shown in figure 4) that fits the end portions of the plurality of first selection gate electrodes (SGS, fig. 1). 
With respect to claim 4, Tanaka discloses wherein the stack (WL1 to WL4, SGS, and SGD, fig. 1) further includes a second conductive layer (14, fig. 1), the first conductive layer (32a to 32d, fig. 5) is in contact with a part of the plurality of first selection gate electrodes (SGS, fig. 1) and the second conductive layer (14, fig. 1) is in contact with another part of the plurality of first selection gate electrodes (SGS, fig. 1; column 5, lines 59-65”… source-side selection gate line SGS may be formed to extend in the row direction and formed in strips repeatedly provided in the column direction”). 
the stack (WL1 to WL4, SGS, and SGD, fig. 1) further includes a plurality of second selection gate electrodes (SGD, fig. 1) separated from each other in the first direction (Lamination direction, fig. 1) and provided between a lowermost electrode (13, fig. 1) of the plurality of first selection gate electrodes (SGS, fig. 1) and the upper most electrode (see figure 1 above) of the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2), the memory device further comprising a second conducting layer (15, fig. 1) provided at the first end of the stack and directly in contact with each of the plurality of second selection gate electrodes (SGD, fig. 1),
wherein at least one of the plurality of first selection gate electrodes (SGS, fig. 1) has a different length (SGS length as shown in figure 1 is different length from SGD) from one of the plurality of second selection gate electrodes (SGD, fig. 1) in the second direction (“Row direction”, fig. 1) and 
the plurality of first selection gate electrodes (SGS, fig. 1), are electrically independent (as shown in figure 1 that SGD electrode is electrically connected to 15 and SGS electrode is electrically connected to 14) from the plurality of second selection gate electrodes (SGD, fig. 1). 
With respect to claim 6, Tanaka discloses a plurality of interlayer insulating films (21, 23, 41 and 43, fig. 4) stacked alternately with the plurality of first selection gate electrodes (SGS, fig. 1) in the first direction (Lamination direction, fig. 1), wherein the plurality of first selection gate electrodes (SGS, fig. 1) have end portions projecting in the second direction (“Row direction”, fig. 1) with respect to end portions of the interlayer insulating films (21, 23, 41 and 43, fig. 4), and the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) extends from the end portions of the plurality of first selection gate electrodes (SGS, fig. 1) to end portions in the second direction (“Row direction”, fig. 1) of the interlayer insulating films (21, 23, 41 and 43, fig. 4). 
With respect to claim 7, Tanaka discloses at least one electrode (54, fig. 4) provided above an upper most selection gate electrode (42, fig. 4) among the plurality of first selection gate electrodes (SGS, fig. 1) and being not connected (layer 44 and 47 is insulated between at least one electrode 54) to the plurality of first selection gate electrodes (SGS, fig. 1). 
With respect to claim 8, Tanaka discloses wherein the plurality of first selection gate electrodes (SGS, fig. 1; column 7, lines 18-20; source side selection gate line is made of a source-side conductive layer 22, a source-side second insulation layer 23, and a source-side isolation/insulation layer 24) and the first conductive layer 22 insulation layer 23 isolation/insulation layer 24 therefore are made of mutually different materials then conducting layer 32a, 32b, 32c, 32d). 
With respect to claim 9, Tanaka discloses the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) however Tanaka did not discloses the first conducting layer (32a to 32d, fig. 5) is formed of polysilicon with the addition of impurities (column 8, lines 30-32).

Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. Applicant has argued that Tanaka et al. fail to disclose "a first conducting layer provided on a respective first end surfaces of the plurality of first selection gate electrodes in a second direction parallel to the substrate, and in contact with the respective first end surfaces of the plurality of first selection gate electrodes”, however, the Examiner disagrees. Tanaka does disclose this limitation. Tanaka teaches a first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) provided on a respective first end surfaces of the plurality of first selection gate electrodes (as shown in figures 1 and 3-5, conducting layer 32a to 32d are control gates of the memory transistor and the memory transistor area as shown in figure 1, are formed on the first end surfaces of the SGS) in a second direction (“Row direction”, fig. 1) parallel to the substrate (Ba, fig. 4), and in contact (shown in figure 3, conducting layer 32a to 32d electrically in contact with the SGS selection gate electrodes) with the respective first end surfaces of the plurality of first selection gate electrodes (SGS, fig. 1). For these reasons, the rejection of claims 1-9 over Tanaka et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822